While I am not prepared to say that I agree with all that Justice DUNKLIN has said on the motion for rehearing, I do agree that the motion should be overruled. I am inclined to think that the letter of appellant of July 2, 1917, in fact shows that it was the intention of appellant to make the Hygro Company its agent in the matter of the sale and installation of the equipment, though the jury found that the Hygro Company was not the agent of appellant in fact. This letter is shown in the original opinion.
Moreover, so far as the appellant and appellee were concerned, the appellant was to bear the expense of freight and drayage, and the installation of the machinery and equipment on foundations prepared by the appellee. The freight and drayage amounted to $434.58. In this letter of July 2d the appellant said that the tables, stools, canopy, and a block of tin coils had been omitted. According to the specifications, 26 stools, white enameled, complete with backs, finished in oak, were to be furnished. Eight thick opalite glass top tables, 24x36 inches, were to be furnished. It is not shown, so far as I am able to determine, that the table and the tin coil and the stools were ever furnished by the appellant company. Apparently, the tables and tin coil were furnished by the Hygro Company, and there is an item of expressage paid the Hygro Company on some stools. Whether these stools were those appellant company had contracted to furnish the record does not disclose. I do not think that it is shown, by anybody present at the place and time of the installation, that the Bernard Gloekler Company really installed the equipment and paid the expenses thereof, as it agreed to do. The evidence tends to show that the labor bills connected with the installation were paid by or through Mr. Grosman, of the Hygro Company. How much was the cost of this, including the cost of supervision, is not shown.
By letter of June 19, 1918, to the appellant company, the appellee calls attention to the failure of appellant to send a display case, and states that it will hold out for this case the sum of $50.11. There may be other items, the aggregate value of which we are unable to determine, that were not furnished by appellant, and, if not furnished, for which it could not recover. According to the original contract, the appellant company was to receive for the equipment, duly installed, including the canopy, $5,666.20. It did receive $3,400 in three payments. It also got the benefit of the freight and drayage paid by appellee, amounting to $434.58, probably the cost of installation, and the allowance for items not furnished. The burden of proof was on the plaintiff below to show by preponderance of evidence that it was entitled to recover, and in what amount.
It seems to me it failed to do this. Therefore I concur in the overruling of the motion. *Page 877